Title: From John Adams to the Marquis of Carmarthen, 26 September 1785
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord
            Grosvenor Square Septr. 26. 1785
          
          The Duke of Dorset, in his Letter to the Ministers of the United States of America, dated at Paris the 26. March last, informed them, that having communicated to his Court the Readiness they expressed in their Letter to his Grace of the ninth of December to remove to London, for the purpose of treating upon Such Points as may materially concern the Interests both political and commercial of Great Britain and America, and having at the same time represented that they had declared themselves to be fully authorized and empowered to negotiate, His Grace had been in answer thereto instructed to learn from them, what was the real nature of the Powers, with which they were invested: Whether they were merely commissioned by Congress, or whether they had received Seperate Powers from the respective States,
          The Expectation of a new Arrangement, and the Arrival of the Intelligence of the Appointment of a Minister to this Court from the United States, prevented those American Ministers from giving any Answer to those Inquiries of his Grace: but as it may be expected that I Should take some notice of them, I beg leave to represent to Your Lordship, that by the Sixth Article of the Confederation and perpetual Union of the United States, “no State without the Consent of the United States in Congress assembled, Shall Send any Embassy to, or receive any Embassy from, or enter into any Conference Agreement, Alliance, or Treaty, with any King, Prince, or State; and by the ninth Article of the Same Confederation The United States in Congress assembled, Shall have the Sole and exclusive Right and Power,” among other Things, “of Sending and receiving Ambassadors; entering into Treaties and Alliances, provided that no Treaty of Commerce Shall be made, whereby the legislative Power of the respective States Shall be restrained, from imposing Such Imposts and Duties on Foreigners, as their own People are Subjected to; or from prohibiting the Exportation or Importation of any Species of Goods or Commodities whatsoever:” From these Words of our Confederation, your Lordship will perceive, that in all Things which concern, either Embassies or Treaties, the Powers of the United States in Congress assembled are Sovereign and Supream with only two Limitations, which common Prudence would dictate to any Nation to prescribe to itself. The Articles of Confederation and perpetual Union have been not only passed and agreed to by the United States in Congress assembled, but have been Since Seperately received, ratified and confirmed and thereby become the Law of the Land in every one of the States. All Treaties therefore made, or which may be made, in Virtue of those Powers, are binding upon each State and every Citizen, as fully as any Treaty which can be made by any Sovereign is binding on his Subjects.
          With great Respect, I have the Honour to be, My Lord, your Lordships, most obedient, and / must humble Servant
          
            John Adams.
          
        